Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-4 Filed: 10/10/19 Page: 1 of 3 PAGEID #: 464




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


 OHIOANS AGAINST                                     :      Case No. 2:19-CV-4466
 CORPORATE BAILOUTS, LLC, et al,                     :
                                                     :      Judge Sargus
           Plaintiffs,                               :
                                                     :
 v.                                                  :
                                                     :
 FRANK LAROSE, et al,                                :
                                                     :
           Defendants.                               :



                          DECLARATION OF YALANDRA HAMPTON



      Pursuant to 28 U.S.C. § 1746, I, YALANDRA HAMPTON, hereby declare as follows:

      1.    I am over 18 years of age and have personal knowledge of the facts stated herein.

      2.    Currently, I am involved in the effort in Ohio to circulate petitions in order to subject

portions of H.B. 6 to referendum.

      3.    Prior to engaging in any such efforts, I completed an Ohio Secretary of State Form 15.

      4.    On the Form 15, I disclosed not only my name but my cell phone number.

      5.    Although I included my given name, Yalandra, on the Form 15, people I am familiar

with, including most of the people with whom I have been working on the petition drive, do not

refer to me as Yalandra, they refer to me using my nickname “YoYo”. Thus, the only reasonable

place that anybody would get my cell phone number and my given name of Yalandra would be

from the Form 15.
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-4 Filed: 10/10/19 Page: 2 of 3 PAGEID #: 465




     6.    On October 9, 2019, I received an unsolicited text message on my cell phone from the

phone number indicated as (252) 404-2197 and the person identifying himself as Marcus with

Ohioans for Energy Security.

     7.    I briefly engaged in a text exchange on my phone with the person identifying himself as

Marcus.

     8.    A true and accurate copy of the text exchange taken by a screen shot of my phone

follows:




     9.    Marcus called me and, during that telephone call, he offered to give me $2,500 and a

plane ticket home to stop gathering signatures for the petition, if I would return to my home state




                                               -2-
Case: 2:19-cv-04466-EAS-KAJ Doc #: 21-4 Filed: 10/10/19 Page: 3 of 3 PAGEID #: 466
